Case: 1:18-Cv-03964 Document #: 91 Filed: 02/08/19 Page 1 of 15 Page|D #:1301

IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DlVISION

CIBC Bank USA f/k/a The PrivateBanl< and
Trust Company, as Adminlstrative Agent,

Plaintiff, Civil Action No. l 8-cv-3964
v.

JH Portfolio Debt Equities, LLC; Jll Portl`o|io
Debt Equities 2, LLC; JH Porti`olio Debt
Equities 4, LLC; and JH Reviver LLC,

)
)
)
)
)
)
) Judge John Z. Lee
)
)
)
)
Defendants. )
)

STIPULATED ORDER FOR IMMEDIATE APPOINTMENT OF RECEIVER

 

This cause coming to be heard by the agreement and stipulation ol` the Parties relating to
the Motion of Plaintifl`, CIBC Bank USA f/k/a The PrivateBank and Trust Company, as
Administrative Agent (“Plaintiff"), for an Order appointing receiver, the Court has considered
(l) the Comp|aint filed by P|aintifi` on June 6, 2018 and the exhibits thereto (.s'ee Dkt. #l), and
(2) the memorandum in support of Plaintil`f"s l\/lotion for Order Appointing Receiver, dated June
12, 20| 8, and exhibits thereto.

Based on the foregoing documents, the Court linds a proper showing, as required by
Federa| Rule of Civil Procedure 66 and l.ocal Rule 66.|, has been lnade for the relief granted

herein.

This Court hasjurisdiction over the subject matter ot`this action and over Det"endants and

venue properly lies in this District.

Case: 1:18-Cv-03964 Document #: 91 Filed: 02/08/19 Page 2 of 15 Page|D #:1302

l. Appointment of Receiver
IT lS HEREBY ORDERED that Ronald F. Greenspan .(the “Receiver”) is appointed to

serve without bond as Receiver of the Receivership Property, as defined on Exhibit A.
Defendants, JH Portfolio Debt Equities, LLC; .ll~l Portfolio Debt Equities 2, LLC; .lll Portfolio
Debt Equities 4, Ll.C; and JH Reviver LLC, including their directors, members, managers,
general and limited partners, subsidiaries, agents, and employees (the “Defendants”) shall
cooperate fully with the Receiver in the execution of his duties. The Receiver is authorized to
retain F'l`l Consulting, lnc. (“FTl”). The Receiver and FTI are authorized to retain legal counsel
on his or its behalf in connection with this appointment With the Court’s approval, the Receiver
and FTl shall be compensated from the Receivership Property for all reasonable fees and costs.

II. Asset Freeze

A. Except as otherwise specified herein with respect to the powers of the Receiver,
all persons and entities with direct or indirect control over the Receivership
Property, other than the Receiver, are restrained and enjoined from directly or
indirectly transf`erring, seeing off, receiving, changing, selling, pleading,
assigning, liquidating or otherwise disposing of or withdrawing such assets and
from taking any action that would adversely affect or compromise the
Receiver"s interest in or control over the assets.

III. Geueral Powers and Duties of Receiver

A. Receiver shall have all powers, authorities, rights and privileges heretofore
possessed by the officers, directors, members, managers and general and limited
partners of the Del"endants with respect to the management, maintenance and
control of the Receivership Property under applicable state and federal law, by
the governing charters, by-laws, articles and/or agreements in addition to all

2

Case: 1:18-Cv-03964 Document #: 91 Filed: 02/08/19 Page 3 of 15 Page|D #:1303

powers and authority of a receiver at equity, and all powers conferred upon a
receiver by the provisions of28 U.S.C. §§ 754, 959 and 1692, and Fed.R.Civ.P.
66.

B. The powers of any general partners, directors, members and/or managers of the
Defendants with respect to the management, maintenance and control of
Receivership Property are hereby suspended Such persons and entities shall
have no authority over the Receivership Property, except to the extent as may
herealier be expressly granted by the Receiver. The Receiver shall have the
authority to dismiss any employees, investment advisors, accountants, attorneys
and other agents of the Defendants as needed to effectively execute his duties
and responsibilities 'I`he Receiver shall assume and control the operation of the
Receivership Property. The Receiver is expressly permitted to provide any
notices required under this 0rder or otherwise by electronic means.

C. No person, other than the Receiver, holding or claiming any position of the
Defendants shall possess any authority to act by or on behalf of any of the
Def`endants with respect to the management, maintenance and control of the
Receivership Propeity.

D. Subject to the specific provisions in Seetions lV through X, below, the Receiver
shall have the following general powers and duties:

a. To use reasonable efforts to determine the nature, location and
value of all Receivership Propcrty;
b. To take custody, control and possession ol" all Receivership

l’roperty and records relevant thereto from the Del`endants; to sue

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 4 of 15 Page|D #:1304

for and collect, recover, receive and take into possession from third
parties all Receivership Property and records relevant thereto;

c. To manage, control, operate and maintain the Receivership
Property and hold in his possession, custody and control all
Receivership Property, subject to powers provided below and
pending further Order of this Couit;

d. To use Receivership Property for the benefit of` the Receivership
Property, which, from the date of this Order and at the option of`
the Receiver, may be treated as a consolidated enterprise for the
purpose of making payments and disbursements, including
payments to professionals, and incurring expenses as may be
necessary or advisable in the ordinary course of business in
discharging his duties as Receiver;

e. To take any action with respect to the management, maintenance
and control of the Receivership Property which, prior to the entry
of this Order, could have been taken by the officers, directors,
partners, managers, trustees and agents of the Defendants;

f. To engage and employ persons, lirms, and companies in his
discretion to assist him in carrying out his duties and
responsibilities hereunder, ineluding, but not limited to,
aecountants, attorneys, securities traders, registered
representatives, financial or business advisers, liquidating agents,

real estate agents, forensic cxpcrts, brokers, traders or auctioneers;

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 5 of 15 Page|D #:1305

g. To take such action as necessary and appropriate for the
preservation of Receivership Property or to prevent the dissipation
or concealment of Receivership Property;

h. To issue subpoenas for documents and testimony consistent with
the F ederal Rules of Civil Procedure concerning any subject matter
within the powers and duties granted by this Order;

i. To bring such legal actions based on law or equity in any state,
federal, or foreign court as the Receiver deems necessary or
appropriate in discharging his duties as Receiver; and,

j. To pursue, resist and defend all suits, actions, claims and demands
which may now be pending or which may be brought by or
asserted against the Receivership Property.

IV. Aceess to Books, Reeords and Accounts

A. The Receiver is authorized to take immediate possession of the Receivership
Property, ineluding, but not limited to, all assets, bank accounts and other
financial accounts, books and records, U.S. Mail and other parcel deliveries of
the Defendants and all other documents, instruments or non-attorney-c|ient
privileged communications All persons and entities having contro|, custody or
possession of any Receivership Property, including, but not limited to, the
Defendants, are hereby directed to provide a complete accounting of and turn
such property over to the Receiver. 'l`his duty remains ongoing until further
order ofthe Court.

B. The Defendants and the past and/or present officers, directors agents,

managers general and limited partners, members, shareholders._ trustees,

5

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 6 of 15 Page|D #:1306

attorneys, accountants and employees of` the Defendants, as well as those acting
in their place, are hereby ordered and directed to preserve and turn over
immediately upon the Receiver’s request to the Receiver forthwith all paper and
electronic information of, and/or relating to the Receivership Property; such
information shall include but not be limited to physical and electronic versions
and all copies of books, reeords, documents, accounts and all other instruments
and papers.

a. All banks, brokerage firms, financial institutions, and other persons or
entities which have possession, custody or control of any Receivership
Property or any assets or funds held by, in the name of, or for the benefit
of, directly or indirectly, who, if required to be noticed by law, receive
actual notice of this Order by personal service, email, facsimile
transmission, or otherwise shall: Not liquidate, transfer, sell, convey or
otherwise transfer any assets, securities, funds, or accounts in the name of
or for the benefit of the Defendants except upon instructions from the
Receiver;

b. Not exercise any form of set-off, alleged set-off, lien, or any form ofse|f-
help whatsoever, or refuse to transfer any funds or assets to the Receiver’s
control without the permission of this Court;

c. Within five (5) business days of receipt of that notice, file with the Couit
(in redacted form if required by F.R.Civ.Pro 5.2) and serve on the

Receiver a sworn statement setting forth, with respect to each such

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 7 of 15 Page|D #:1307

account or other asset, the balance in the account or description of the
assets as of the close of business on the date of receipt of the notice; and,
d. Cooperate expeditiously in providing information and transferring funds,
assets and accounts to the Receiver or at the direction of the Receiver.
V. Access to Personal Property
A. The Receiver is authorized to take immediate possession of'all real, personal,
tangible and intangible property of the Defendants pertaining to the
Receivership Property, wherever located, including but not limited to
electronically stored information, user credentials, software usemames and
passwords, computers, laptops, hard drives, external storage drives, and any
other such memory, media or electronic storage devices, books, papers, data
processing records, evidence of indebtedness, bank records and accounts,
savings records and accounts, brokerage records and accounts, certificates of
deposit, stocks, bonds, debentures, and other securities and investments,
contracts, mortgages, furniture, office supplies and equipment
B. 'l`he Receiver is authorized to open all non-attorney-c|ient privileged mail
directed to or received by or at the offices or post office boxes of the
Defendants, and to inspect all mail opened prior to the entry of this Order, to
determine whether items or information therein fall within the mandates of this
Order,
Vl. Notice to Third Parties
A. The Receiver is authorized to promptly give notice. which may be electronic, of
his appointment to all known officers directors, agents. employees.
shareholders creditors, debtors. managers and general and limited partners of

7

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 8 of 15 Page|D #:1308

the Defendants, as the Receiver deems necessary or advisable to effectuate thc
operation of the receivership

B. All persons and entities owing any obligation, debt, or distribution with respect
to an ownership interest pertaining to the Receivership Property shall, until
further ordered by this Court, pay all such obligations in accordance with the
terms thereof to the Receiver and its receipt for such payments shall have the
same force and effect as if the Defendants had received such payment.

C. The Receiver is authorized to instruct the United States Postmaster to hold
and/or reroute mail which is related, directly or indirectly, to the business,
operations or activities of any of the Defendants (the “Receiver’s Mail”),
including all mail addressed to, or for the benefit of, the Defendants. The
Postmaster shall not comply with, and shall immediately report to the Receiver,
any change of address or other instruction given by anyone other than the
Receiver concerning the Receiver’s Mail. The Defendants shall not open any of
the Receiver’s Mail and shall immediately turn over such mail, regardless of
when received, to the Receiver.

VlI. Injunction Against lnterference with Receiver

A. 'l`he Defendants and all persons receiving notice of this Order by personal
service, email, facsimile or otherwise_. are hereby restrained and enjoined li‘om
directly or indirectly taking any action or causing any action to be taken,
without the express written agreement of the Receiver. which would:

a. lnterfere with the Receivcr`s efforts to take control, possession, or
management of any Receivership Property; such prohibited actions

include but are not limited to. using self-help or executing or issuing or

8

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page'9 of 15 Page|D #:1309

causing the execution or issuance of any court attachment, subpoena,
replevin, execution, or other process for the purpose of impounding or
taking possession of or interfering with or creating or enforcing a lien
upon any Receivership Property;

b. Hinder, obstruct or otherwise interfere with the Receiver in the
performance of his duties; such prohibited actions include but are not
limited to, concealing, destroying or altering records or information;

c. Dissipate or otherwise diminish the value of any Receivership Property;
such prohibited actions include but are not limited to, releasing claims or
disposing, transferring exchanging, assigning or in any way conveying
any Receivership Property, enforcing judgments, assessments or claims
against any Receivership Property or any Defendant with respect to the
Receivership Property, attempting to modify, cancel, terminate, ca|l,
extinguish, revoke, foreclose upon, enforce default provisions or
accelerate (the due date) of any lease, loan, mortgage, indebtedness,
security agreement or other agreement executed by any Defendants with
respect to the management, maintenance and control of any Receivership
Property or Which otherwise affects any Receivership Property; or,

d. lnterfere with or harass the Receiver, or interfere in any manner with the
exclusivejurisdiction of this Court over the Receivership Property,

B. 'l`he Defendants and Extended Entities shall cooperate with and assist the

Receiver in the performance of his duties.

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 10 of 15 Page|D #:1310

C. The Receiver shall promptly.notify the Court of any failure or apparent failure
of any person or entity to comply in any way with the terms of'this Order,

VIIl. Managing Assets

A. 'l`he Receiver may, without further Order of this Court, transl`er, compromise,
abandon or otherwise dispose of any Receivership Property in the ordinary
course of business, on terms and in the manner the Receiver deems most
beneficial to the Receivership Property and with due regard to the realization of
the true and proper value of such Receivership Property, The Receiver may sell
assets outside of the ordinary course of business with Court approva|. 'l`he
Receivership Property, with Court approval, may be sold, transferred or
disposed, free and clear of any liens, claims or encumbrances, with such liens,
claims or encumbrances attaching to the proceeds

B. The Receiver is authorized to take all actions to manage and maintain the
business operations of the Defendants as they pertain to the Receivership
Property, including, but not limited to, making legally required payments to
employees, and agents of the Defendants and communicating with vendors,
investors, governmental and regulatory authorities, and others_. as appropriate.

C. The Receiver is authorized to use cash collateral that is a part of the
Receivership Property as appropriate to administer his duties. including, but not
limited to, the payment of employee payroll, professional fees, and other
operating expenses

D. The Receiver is authorized to borrow funds for purposes relating to the

Receivership Property.

lO

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 11 of 15 Page|D #:1311

lX. Liability of Receiver

A. Until further Order of this Court, the Receiver shall not be required to post bond
or give an undertaking of any type in connection with his fiduciary obligations
in this matter.

B. The Receiver and his agents, acting within scope of such agency (“Retained
Personnel,” as further described in Paragraph X.B. below) are entitled to rely on
all outstanding rules of law and Orders of this Court and shall not be liable to
anyone for their own good faith compliance with any order, rule, law, judgment,
or decree. ln no event shall the Receiver or Retained Personnel be liable to
anyone for their good faith compliance with their duties and responsibilities as
Receiver or Retained Personnel, nor shall the Receiver or Retained Personnel be
liable to anyone for any actions taken or omitted by them except upon a finding
by this Court that they acted or failed to act as a result of malfeasance, bad faith,
gross negligence, or in reckless disregard of their duties.

C. The Receiver is authorized to purchase errors and omissions insurance, to be
paid by the Receivership Property, as thc Receiver deems appropriate This
Coui't shall retain jurisdiction over any action filed against the Receiver or
Retained Personnel based upon acts or omissions committed in their
representative capacities

D. ln the event the Receiver decides to resign, the Receiver shall first give written
notice to the Court of its intention, and the resignation shall not be effective
until the Court appoints a successor. The Receiver shall then follow such

instructions as the Court may provide.

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 12 of 15 Page|D #:1312

X. Fees, Expenses and Aecountings

A. Subjcct to Paragraphs B - D immediately below, the Receiver need not obtain
Court approval prior to the disbursement of` Receivership funds for expenses in
the ordinary course of the administration and operation of the Receivershi[;)l
Further, prior Court approval is not required for payments ofapplicab|e federal,
state or local taxesl

B. Subject to Paragraph C immediately bc|o\v, the Receiver is authorized to solicit
professional persons and entities (“Retained Personnel”) to assist him in
carrying out the duties and responsibilities described in this Order, 'l`he Receiver
and Retained Personnel are entitled to reasonable compensation and expense
reimbursement from the Receivership Property. Such compensation for the
Receiver and Retained Personnel (other than ordinary course professionals)
shall be paid on an interim monthly basis subject to review and approval ofthe
court.

C. The Receiver and Retained Personnel shall receive compensation on an interim
monthly basis subject to review and approval by the Court after each calendar
quartcr. Within sixty (()U) days after the end of each calendar quartcr, the
Receiver and Retained Personnel shall be paid on an interim monthly basis
subject to review and approval ofthe court.

ENTEREDZ

DA'rEI): 6\ i @) icf

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 13 of 15 Page|D #:1313

AGREED TO AND STIPULATED BY:

 

ll-I Poztt`olio' ethquitics, ILC

I§y!%h'oy¢ii representative
JH Portl'"olio Debt Equ_i_t_i_es 2, LLC
’{//V’ /

By uuthor`%:dd/:Vepés@d{rv"" l
/
Jt-I Portfol` Debt.Equities 4, LLC

BL/§uthY;éf$f€st-zntatt ve '

JHR/ cvi ver LLC/ W
By authotge:l?c£§?/(@/V{

/

 

 

 

 

 

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 14 of 15 Page|D #:1314

EXHIBIT A
The “Receivership Property” means and includes:
(a) The Collateral (as defined below);

(b) All cash, cash on hand, checks, cash equivalents, credit card receipts, demand
deposit accounts, bank accounts, cash management or other financial accounts, bank or other
deposits and all other cash collateral (all whether now existing or later arising); current and past
due earnings, revenues, rent, issues and protits, accounts or accounts receivable (all whether
unpaid, accrued, due or to become due); and all other gross income derived with respect to the
Collateral, regardless of Whether earned before or after entry of this Order (collectively
“Income”); all of the Defendants’ interests in the following entities: JH Met Asset Entity LLC,
JFI CX Asset Entity LLC, JHPDE Finance I, LLC; and

(c) All permits, licenses, other contracts, software user names and passwords,
software user credentials and other intangible property pertaining to the Receivership Property
and the operations of the Defendants with respect to the management, maintenance and control
of the Receivership Property or the Defendants.

The “Collateral” means and includes:'

All of the personal property now owned or at any time hereafter acquired by each
Defendant or in which such Defendant now has, or at any time in the future may acquire any
right, title or interest, including all of such Defendant’s:

(a) Accounts, Certiflcated Securities, Chattel Paper, Commercial Tort Claims which
are listed on Schedule 2.7, Deposit Aecounts, Documents, Electronic Chattel Paper, Equipment,
Farm Products, Financial Assets, Fixtures, General Intangibles, Goods, Health Care Insurance
Receivables, Instruments, Intellectual Property, Inventory, Investment Property, Leases, Letter-
of-Credit Rights, money (of every jurisdiction whatsoever), Payment Intangibles, Securities,
Security Entitlements, Securities Accounts, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Securities, other than any interest of a Grantor in the Excluded Assets;

(b) All Software and computer programs;

(c) all books and records pertaining to any of the foregoing (regardless of the medium
of recording or storage), together with all of such Defendant’s right, title and interest in and to all
computer software required to utilize, create, maintain and process any such records or data on
electronic media; and (d) All Proceeds (whether Cash Proceeds or Noncash Proceeds), products,
offspring, rents, issues, profits and returns of and from any of the foregoing of the foregoing
property, including all insurance policies and proceeds of insurance payable by reason of loss or
damage to the foregoing property, including unearned premiums, and of eminent domain or
condemnation awards.

 

' Any terms used and not defined herein aer used as defined in the Security Agreement attached
as Exhibit C to the Complaint (Dkt. l).

Case: 1:18-cv-03964 Document #: 91 Filed: 02/08/19 Page 15 of 15 Page|D #:1315

Notwithstanding the foregoing, the Collateral and the Receivership Property shall not include:
(a) any Defendant’s Equity Interests in Credit Control, LLC, Credit Control Holdings, Inc. or
CreditMax Holdings, LLC, (b) any Defendant’s Equity Interests in JHPDE Finance I, LLC or
JHPDE SPV II, LLC (f/k/a JHPDE Finance 2, LLC), (c) any Excluded Subsidiary Portfolios and
(d) any proceeds of the foregoing.

For the avoidance of doubt, notwithstanding any language to the contrary in the definition of
‘Receivership Property’ above, the Receivership Property shall not include: any interest that one
or more Defendants may have in JHPDE Finance I, LLC, including, Without limitation, any
contractual rights that the Defendants may have pursuant to contracts either: (a) with JHPDE
Finance I, LLC; (b) relating to JHPDE Finance I, LLC; or (c) relating to any Excluded
Subsidiary Portfolio.

As used herein:

“Equity Interests” means, with respect to any person or entity (a “Person”), all of the shares of
capital stock of (or other ownership or profit interests) such Person, all of the warrants, options
or other rights for the purchase or acquisition from such Person of shares of capital stock of (or
other ownership or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person
or warrants, rights or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any date of
determination

“Excluded Subsidiary” means a subsidiary of any Defendant that is not a Defendant.

“Excluded Subsidiary Portfolios” means portfolios of charged-off auto, credit card, student, and
other consumer loans acquired for the sole economic benefit of an Excluded Subsidiary (for the
avoidance of doubt, until an Excluded Subsidiary becomes a duly licensed debt purchaser, JH
Portfolio Debt Equities, LLC shall have legal title to Excluded Subsidiary Portfolios while such
Excluded Subsidiary will have 100% of the economic interests in such Excluded Subsidiary
Portfolios pursuant to a trust and participation arrangement).

